PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/047,089
Filing Date: 27 Jul 2018
Appellant(s): MULDAL et al.



__________________
Steven D. Jinks (Registration No. 62,760)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 22, 2021 (hereinafter the “Brief”).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 25, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 101

Claims 1, 4-10 and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Is the claim directed to a process, machine, manufacture or composition of matter?
Claim 1 recites a method of measuring to generate a measured temperature array and combustor pressure oscillation amplitude and predicting the two parameters and comparing the two measured parameters against their respective predicted parameters and indicating a fuel delivery fault when the comparison between measured and predicted values for both parameters is outside of their respective predetermined thresholds.  
Yes, this is a method.
Step 2A, prong 1: Does the claim recite an abstract idea, law of nature or natural phenomenon?
Claim 1 is requires the steps of measuring to generate the measured parameter and predicting the parameter, comparing the measured value to the predicted value, determining if the difference is outside of a predetermined threshold (this is done twice, once for each parameter being considered) and indicating a fault if both parameters fall outside of their 
Yes, the claim recites an abstract idea.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.  2019 PEG Section III (A)(2), 84 Fed. Reg. at 54-55.
(a) Claim 1 recites the structure of a gas turbine engine having a combustor, a combustor fuel system and a turbine in the preamble of the claim.  
(b) The gas turbine engine, combustor and turbine are not mentioned further in the body of the claim and merely define a gas turbine system, and thus the context in which one would perform the method.  The combustor fuel system is further mentioned in the claim, but only to generically indicate that a fuel delivery fault has occurred in this system.  The elements do not integrate the abstract idea into practical application because they do not impose any meaningful limits on practicing the abstract idea.  The method operates within the engine context by evaluating engine parameters, but do not change the engine in any way, such as altering the fuel 
No, the claim does not recite additional elements that integrate the judicial exception into practical application.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements, as identified above, were taken alone and in combination, and none amount to significantly more than the “abstract idea” because the claims do not recite an improvement to another technology or technological field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (performing a mathematical calculation and indicating a result) to a particular technological environment (in this case a gas turbine engine).  Therefore, claim 1 does not surpass the judicial exception.
No, the additional elements do not amount to significantly more than the judicial exception.  Therefore, claim 1 is not patent eligible.
Dependent claims 4-10 are analyzed and found to recite nothing more than a process that under the broadest reasonable interpretation can be seen as a mental process.  
Dependent claim 4 requires the measured combustor pressure oscillation amplitude of the gas turbine engine during operation is obtained from one or more gas pressure sensors.  The addition of measuring via sensors amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  Therefore the limitations do not put the judicial exception into practical application because it does not impose a meaningful 
Dependent claim 5 requires comparing a third measured parameter to its predetermined value and the indication of the fault occurs when all three measured parameters differ from their predetermined counterparts by their respective thresholds.  This merely requires a repeating the comparing step for the third parameter.  These additional calculations are still considered mental processes and the rest of the analysis remains the same.  Therefore, claim 5 is not patent eligible.
Dependent claim 6 further specifies that the fuel delivery flow number is for fuel flow in the manifold.  The narrower limitation as to where the data is collected does not change the analysis.  This is still a mental process and the rest of the analysis remains the same.  Therefore, claim 6 is not patent eligible.
Dependent claim 7 requires the measured turbine gas temperature profile is obtained from an array of sensors in the turbine.  The narrower limitation as to where the data is collected does not change the analysis.  The specification describes the sensors as thermocouples known in the art, as described in US 2009/046763 or US 9,297,707.  Further, the temperature sensors do not contain any limitation which can be construed as significantly more. This is still a mental process and the rest of the analysis remains the same.  Therefore, claim 7 is not patent eligible.
Dependent claim 8 requires plural fuel injectors and at least on temperature sensor for every two fuel injectors.  Again, the requirement of more sensors or a particular number of sensors does not put the abstract idea into practical application or add significantly more to the abstract idea.  This is still a mental process and the rest of the analysis remains the same.  Therefore, claim 8 is not patent eligible.

Dependent claim 10 further requires the measured fuel delivery flow number is based on particular measurements.  The narrower limitation as to where the data is collected does not change the analysis.  This is still a mental process and the rest of the analysis remains the same.  Therefore, claim 10 is not patent eligible.
Independent claim 13 is an apparatus requiring a computer readable medium storing a computer program with code on a computer, which performs the method described by claim 1.  The method steps are an abstract idea as described above.  The addition of a computer readable medium storing a computer program, code and computer are all recited at a high level of generality, such that it amounts to no more than mere instructions to apply the abstract idea using generic computer components.  Neither the claims nor the specification as originally filed provide specific details for the computer environment beyond a general purpose system as discussed in the paragraph that bridges pages 3 and 4 of the specification.  Therefore, there is not an apparent improvement to the functionality of the recited generic computer environment, implementing the judicial exception in a particular machine or manufacture, effecting a transformation or reduction of a particular article to a different state or thing, or applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  The incidental use of “computer readable medium” does not make a claim otherwise directed to process that can be performed in the human mind, or by a human using a pen and paper patent eligible, see MPEP 2106.04(a)(2)(III).  
Independent claim 14 is an apparatus requiring a data processing arrangement comprising one or more processes adapted to perform the method described by claim 1.  The analysis is the same as for claim 1 with the addition of a data processing arrangement comprising one or more processes. The specification at page 4 describes the data processing arrangement as a part of the engine electronic controller or part or the whole of an engine health monitoring control unit, so it is part of a computer.  The claim recites processors at a high level of generality.  The processor is used to merely perform given instructions, therefore performing the process of a generic processor.  These elements do not provide improvement to the functionality of the claimed invention and all these generic computer components are merely tools used to implement the abstract idea. Therefore, there is not an apparent improvement to the functionality of the recited generic computer environment, implementing the judicial exception in a particular machine or manufacture, effecting a transformation or reduction of a particular article to a different state or 
Dependent claim 15 is an apparatus requiring a health monitoring system comprising the data processing arrangement of claim 14, temperature sensors and sensors for obtaining the measured combustor pressure oscillation amplitude.  The addition of sensors amounts to mere data gathering, which the courts have found to be insignificant extra-solution activity [MPEP 2106.05(g)(3)].  Therefore the limitations do not put the judicial exception into practical application because it does not impose a meaningful limit on the judicial exception.  The rest of the analysis is the same as for claim 14, therefore, claim 15 is not patent eligible. 
Dependent claim 16 requires a gas turbine engine having the health monitoring system of claim 15.  This merely links the judicial exception to a particular technological environment. Therefore, there is not an apparent improvement to the functionality of the recited generic computer environment, implementing the judicial exception in a particular machine or manufacture, effecting a transformation or reduction of a particular article to a different state or thing, or applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  The rest of the analysis is the same as for claim 15, therefore, claim 16 is not patent eligible.
Claim 17 requires the prediction of the combustor pressure oscillation amplitude be based upon a model that is specific to a type of the gas turbine engine. Predicting a parameter based on a model does not put the abstract idea into practical application or add significantly more to the abstract idea.  This is still a mental process and the rest of the analysis remains the same.  Therefore, claim 17 is not patent eligible.
(2) Response to Argument
The Appellant sets for the following arguments:
(A) On pages 5-9 of the Brief, Appellant alleges that the temperature and combustor instability elements are comparable to claim 1 of Diamond v. Diehr, and thus patent eligible.

Response: 
The two cases are not analogous.  Appellant points out that under step 2A, prong two, of the subject matter eligibility framework, “a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole integrates the recited judicial exception into a practical application of that exception” (MPEP 2106.04).  Specifically, the claims at issue in Diamond v. Diehr require comparing during the cure and “opening the press automatically when a said comparison indicates equivalence”.  In Diamond v. Diehr, the claims are directed to “a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber product”, thereby changing the nature of the product (MPEP 2106.05(c)).  The present claims do not change the nature of anything or have any analogous step to Diehr’s opening step, they merely measure, predict, compare, and generate a signal indicative of the comparison, without changing the nature of the fuel flow in any manner.  
Therefore this argument is not persuasive.

(B) On pages 6-9 of the Brief, Appellant alleges that claim 1 is analogous to claim 22 in Thales Visionix and “like Thales Visionix’s claim 22 and Diehr’s claims, the method recited in Applicant’s pending claim 1 improves the use of particular sensor data to assess component failures or abnormalities in a component of a rotary machine more accurately than could be done according to prior vibration monitoring techniques. See specification, pp. 1-3.  Because pending claim 1 (i) includes features corresponding to each of the features recited in Thales Visionix’s method claim 22, and (ii) achieves similar improvements to the technological field, pending claim 1 is “nearly indistinguishable” from the claims in Diehr for the same reasons as Thales Visionix’s method claim 22 is “nearly indistinguishable” from the claims in Diehr.”


Response: 
The two cases are not analogous.  First, the crux of Thales Visionix is not an improvement in the general use of sensor data, but rather the unconventional configuration of sensors, “a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform did not merely recite "the abstract idea of using ‘mathematical equations for determining the relative position of a moving object to a moving reference frame’."” (MPEP 2106.04(a)(2)).  The court states in Thales Visionix Inc. v. United States, 850 F.3d 1343 (Fed. Cir. 2017) at 1349 “The mathematical equations are a consequence of the arrangement of the sensors and the unconventional choice of reference frame in order to calculate position and orientation. Far from claiming the equations themselves, the claims seek to protect only the application of physics to the unconventional configuration of sensors as disclosed. As such, these claims are not directed to an abstract idea and thus the claims survive Alice step one.” Appellant argues that claim 1 is patent eligible because “claim 1 improves the use of particular sensor data to assess component failures or abnormalities in a component of a rotary machine more accurately than could be done according to prior vibration monitoring techniques”; however, improvement of Appellant’s use of sensor data is not analogous to Thales Visionix’s unconventional choice of reference frame.  Second, Appellant cites language from “specification, pp. 1-3”; however, the discussion of improving the use of particular sensor data to improve accuracy could not be found anywhere in the specification.  Appellant goes on to discuss an unrelated Appeal Board decision, which is non-precedential, and therefore has no bearing on this case.
Therefore this argument is not persuasive.
(C) On pages 9-10 of the Brief, Appellant alleges that claim 1 is patent eligible under step 1 of the analysis and goes on to state “The Federal Circuit recognized (i) that a new and useful technique of using particular sensor data in an equation in a way that improves a prior technique is not an abstract idea; and (ii) the fact that the improvement relies on an equation does not by itself render a claim "abstract" under step one of the Alice analysis”. 

Response: 
As described above, the patent eligibility of Thales Visionix’s claims hinges on “the arrangement of the sensors and the unconventional choice of reference frame in order to calculate position and orientation” as described by the Federal Circuit.  Appellant’s claims lack a reference frame, but there is nothing unconventional about Appellant’s arrangement of sensors or choice of reference data and nothing indicates “particular sensor data”.  Appellant does not specify how the temperature and oscillation amplitude are particular as Thales describes their sensors being unconventionally located on a moving reference frame.
Therefore this argument is not persuasive.

(D) On pages 10-11 of the Brief, Appellant alleges the Office Action incorrectly analyzes Diamond v. Diehr because the MPEP states other aspects to the case and the Appellant cites “Limitations that the courts have found to qualify as “significantly more” when recited in a claim with a judicial exception include … Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr”. MPEP § 2106.05(a).

Response: 
Appellant argues that “a transformation is not required for the claims to be analogous to those in Diehr” but fails to explain how the present claims provide improvements “to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce Diamond v. Diehr” as described in the cited section of the MPEP.  
Therefore this argument is not persuasive.

(E) On page 11 of the Brief, Appellant alleges the Office Action incorrectly analyzes Thales Visionix and argues  “"[T]he methods recited in Applicant's pending claim 1 improves the use particular sensor data to assess component failures or abnormalities in a component of a rotary machine more accurately than could be done according to prior vibration monitoring techniques. See specification, pp. 1-3." Amendment filed April 23, 2021. The specification constitutes evidence because it is a sworn statement made by the inventors.”

Response: 
Appellant cites an alleged statement from the inventors in an amendment to the specification filed April 23, 2021; however, no amendments to the specification have been filed for this case nor could this language be found in the original specification.  As described above, no discussion of improving the use of particular sensor data to improve accuracy could not be found anywhere in the specification.  
Therefore this argument is not persuasive.
(F) On pages 12-13 of the Brief, Appellant alleges claim 9 is patent eligible because it recites “the predicted turbine gas temperature profile and the predicted characteristic of combustor instability are obtained from an engine model or models.” and that claim 17 is patent eligible because it recites “predicting the combustor pressure oscillation amplitude during operation is based upon a model that is specific to a type of the gas turbine engine” because “These features are unconventional because changes in shaft speed and fuel split can be accounted for before any comparison of instability is made. Specification p. 14, lns. 10-11.” 


Response: 
Claims 9 and 17 do not describe changes in shaft speed or fuel split at any point, least of all before any comparison of instability is made.  This point is moot as the alleged unconventional features are not claimed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
Todd E. Manahan
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        
Devon Kramer
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.